149 F.3d 1188
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Alinzo M. PAIGE, Appellant.
No. 97-1761WM.
United States Court of Appeals, Eighth Circuit.
April 22, 1998

Appeal from the United States District Court for the Western District of Missouri.
Before FAGG and HANSEN, Circuit Judges, and STROM,* District Judge.
PER CURIAM.


1
Alinzo M. Paige appeals from the guidelines sentence imposed by the district court.  First, we reject Paige's argument that the district court's two-level enhancement for possession of a firearm during the course of a drug-trafficking offense is not supported by sufficient evidence.  Second, although Paige's argument that the district court improperly increased Paige's sentence beyond the applicable guideline range was not preserved for appellate review, we find no error, plain or otherwise.  Finally, Paige's argument that the district court improperly resentenced Paige on his drug conviction after his sentence for a drug-related gun conviction was vacated is foreclosed by the decisions of this court.  See Gardiner v. United States, 114 F.3d 734, 735-36 (8th Cir.1997); United States v. Harrison, 113 F.3d 135, 137-39 (8th Cir.1997).  We thus affirm Paige's sentence.  See 8th Cir.R. 47B.



*
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska, sitting by designation